Citation Nr: 1545846	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder, not otherwise specified, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  He died in August 2009.  The Veteran's surviving spouse, who is the appellant, has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  See December 2010 VA memo.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2008 and November 2010 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2009, the appellant submitted a claim for entitlement to reimbursement for funeral expenses.  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.

In May 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The appellant was provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.


FINDINGS OF FACT

1.  The Veteran died in August 2009; the death certificate lists the immediate cause of death as crush injury head due to blunt force trauma.

2.  The Veteran's service-connected psychiatric disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).
3.  The Veteran's service-connected psychiatric disorder was not the principle or contributory cause of his death.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for the service-connected psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2015).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The issue pertaining to an increased rating for an anxiety disorder stems from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

As to the claim for the cause of the Veteran's death, a standard April 2010 letter satisfied the duty to notify provisions.
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.  The evidence indicates that the Veteran never sought VA mental health treatment.  As such, it is reasonably certain that such records do not exist, efforts to obtain the records would be futile.

The Veteran was afforded VA examinations in July 2008 and June 2009.  The Board finds that the July 2008 and June 2009 VA examinations, along with their expert medical opinions, are sufficient evidence for deciding the claim for an increased rating.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

In September 2008 and August 2009, the Veteran disagreed with the VA examination reports and stated that the reports are "not in compliance with DSM-IV and violate CFR 38."  See NOD (September 25, 2008); Substantive Appeal (August 1, 2009).  However, neither the Veteran, his representative, nor the appellant have indicated why the VA examinations are inadequate.  While the appellant asserts that the Veteran did not accurately report his symptoms to the VA examiners, the Veteran never disagreed with a specific fact documented in the reports, nor did he explain how the VA examiners deviated from the DSM-IV guidelines or violated any regulations.  See Statement (January 31, 2011).  Thus, the Board does not find the mere assertions that the examinations are inadequate to be persuasive.  

With regard to the October 2010 VA medical opinion regarding the Veteran's cause of death, the Board finds that it is inadequate because the examiner opined, without reason, that she could not resolve whether the Veteran's psychiatric disorder contributed to the accident that caused his death without resorting to mere speculation.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Accordingly, the October 2010 VA examination is afforded little probative value and will not be discussed further.  However, the Board finds the May 2015 VHA examiner's opinion adequate, as it is based on a review of the relevant evidence of record, and provides detailed reasoning for the conclusions reached.  Thus, VA's duty to assist has been met.  See 38 U.S.C. § 5103A(a); DeLaRosa v. Peake, 515 F. 3d 1319, 1322 (Fed. Cir. 2008).  

Evidence

In January 2008, the Veteran filed a claim for service connection for a psychiatric disorder.

At a January 2008 examination with private treatment provider Dr. Anderson, the Veteran reported sleep impairment, including recurrent nightmares and night sweats; avoidance of thoughts feelings, conversations, activities, places and people associated with his traumatic experiences; one hour long panic attacks monthly; irritability and angry outbursts, including having physically threatened people; walking perimeter and repeatedly checking windows and doors; fatigue and loss of energy; feelings of worthlessness and guilt; and recurrent suicidal ideation.  Dr. Anderson reported concentration problems and psychomotor agitation.  The diagnoses were PTSD, panic disorder with agoraphobia, depressive disorder, and personality disorder.  Dr. Anderson noted that the results of the Veteran's Personality Assessment Inventory (PAI) were invalid and thus uninterpretable, but concluded that the available results suggested depression; anxiety; aggression; and tendencies toward alcohol abuse, risk taking, and self-injurious behavior.  See Dr. Anderson, 17 (January 2008).  Dr. Anderson assigned a Global Assessment of Functioning (GAF) score of 37.  Dr. Anderson opined that the Veteran's problems with emotional and behavioral controls likely render him to be a danger to any work environment.

At a July 2008 VA examination, provided by Dr. Davis, the Veteran reported depression; some loss of interest in activities, although he enjoyed spending time with his family traveling when they could get away and he enjoyed working on his farm; sleep impairment; irritability twice in the last week; and startle response once in the last week.  With respect to relationships, he reported that he had been married 21 years, positive relationships with his two children, and that he has 2 to 3 social friends; however, he reported some social withdrawal.  He also reported some college, and that he owned and operated a business for 38 years.  The examiner reported that the Veteran was clean, neatly groomed, and appropriately dressed; that speech was unremarkable, spontaneous, clear, and coherent; that attitude was friendly and attentive; that affect was constricted; that mood was "kind of shitty;" that the Veteran was orientated; that his thought content, judgment, intelligence, memory were normal; and that the Veteran denied hallucinations, inappropriate behavior, obsessive ritualistic behavior, panic attacks, episodes of violence, or problems with activities of daily living.  The diagnoses were anxiety disorder not otherwise specified (NOS) with a GAF score of 60.  The examiner opined that the Veteran's symptoms were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In August 2008, the RO granted service connection for an anxiety disorder, not otherwise specified, claimed as PTSD, and assigned an initial 30 percent disability rating effective February 4, 2008.  In November 2008, the Veteran submitted a timely notice of disagreement with the initial disability rating.

In January 2009, Dr. Anderson conducted a second psychiatric examination.  Dr. Anderson opined that the Veteran was a persistent danger of harming himself or others.  Specifically, Dr. Anderson reported that the Veteran implied that he would likely commit suicide once he had his affairs in order.  Additionally, the Veteran reportedly described "having repeatedly threatened individuals who had worked for him, and other individuals who had entered his proximity;" that "he became spontaneously angry in reaction to several topics particularly the Iraq war;" and that his wife and others walk on eggshells around him.  The diagnoses were PTSD, panic disorder with agoraphobia, mood disorder NOS, alcohol abuse, and personality disorder NOS with borderline personality features.  Dr. Anderson assigned a GAF score of 27.  Dr. Anderson opined that the Veteran had "homicidal tendencies and is unable to maintain a normal standard of living given the danger that he presents to his employees and to others around him who violate his expectations."  She continued that "problems with emotional and behavioral controls, as evidenced by his history of angry outbursts and suicidality were acknowledged, and likely render [the Veteran] to be a danger to any work environment."  Dr. Anderson concluded that treatment would be unlikely to significantly impact the Veteran's overall presentation.  

At a June 2009 VA examination, provided by Dr. Warren, the Veteran reported that he had no intention of receiving treatment from Dr. Anderson and that he was advised to obtain a medical assessment from her because she is sympathetic to veterans.  See VA exam., 9 (June 2009).  The Veteran also reported situational anxiety and depression once a week to several times a week; that he preferred to be alone but could attend family functions and did not have any problems getting along with his co-workers; that he tended to shift from task to task with some difficulty completing tasks but that he stayed busy; that his business had slowed with the economy; and that he enjoyed gardening.  He denied hallucinations, inappropriate behavior, obsessive ritualistic behavior, panic attacks, homicidal and suicidal ideation, episodes of violence, or problems with activities of daily living.  The examiner reported that the Veteran was clean, casually dressed, and laughed often after feeling more comfortable; that affect was appropriate and full; that mood was anxious about the appointment; that he was orientated; and that thought content, judgment, intelligence, memory, insight were normal.  He was noted to have good impulse control.  The diagnoses were anxiety disorder NOS and alcohol abuse.  The examiner assigned a GAF score of 60.  The examiner described the Veteran's symptoms as transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  
The June 2009 VA examiner agreed with the July 2008 VA examiner's assessment of moderate symptoms with moderate difficulty in social functioning.  The examiner explained that there was no objective evidence of impairment in occupational functioning due to depressive and anxiety symptoms; that the Veteran maintained close relationships with family members and was able to successfully attend functions as required for his daughter and was able to relate with coworkers in a satisfactory way; and that there was no objective evidence of severe pathology, such as psychosis or thought process disturbance, that would warrant a lower GAF score.  The examiner noted that the economic downturn affected the Veteran's business opportunities, but that this was unrelated to his mental health.  The Veteran denied suicidal ideations, stating that he could not do this as his family depended on him, and he did not report any violent episodes to the examiner.  

The June 2009 VA examiner was asked to address the discrepancies in findings between Dr. Anderson's reports and those of the July 2008 VA examiner.  The examiner noted that the discrepancies may be due to the fact that Compensation and Pension examiners are requested to utilize the DSM-IV criteria as it was designed to be used in assigning diagnoses that are appropriate for the Veteran.  The current diagnosis of anxiety disorder NOS was appropriate as the Veteran had a mixture of anxiety and depressive symptoms, and the DSM-IV designates that this diagnosis can be used for this mixture of symptoms.  The examiner continued that based on the interview, the source of much of the Veteran's anxiety and depressive symptoms were post-military stressors of financial stress and parenting responsibilities.  The Veteran informed the examiner that he lived in an economically deprived county with little work for his trade, especially since the construction industry is down.  The Veteran's daughter was developmentally disabled and had chronic medical problems.  The inability to provide for his family was a main source of his stress.  The examiner noted that the Veteran did not meet the criteria for PTSD during the July 2008 VA examination because due to lack of reexperiencing symptoms endorsed.  The Veteran did not meet the criteria during the June 2009 VA examination for panic disorder because he stated he had limited symptoms of anxiety, which do not meet the criteria for a full blown panic attack.  The anxiety symptoms were better explained by the anxiety disorder NOS diagnosis.  The depressive disorder and mood disorder diagnoses were better explained with the anxiety disorder NOS diagnosis because the symptoms were minimal and transient.  The examiner concurred with the alcohol abuse diagnosis, but could not concluded the Veteran had a personality disorder because there was insufficient evidence of early adulthood maladaptive patterns.  

Regarding the discrepancies in GAF scores, the examiner concurred with the July 2008 VA examiner as there was no objective evidence of functional impairment in his occupational functioning, as discussed above.  

The June 2009 VA examiner also made several specific findings with respect to Dr. Anderson's reports.  First, the examiner noted that Dr. Anderson made several conclusions, including that "risk taking and self-injurious behavior was likely," based upon admittedly invalid PAI test results.  The examiner noted that making conclusions or generating diagnoses from computer testing (particularly invalid results) is not good practice and against the training standards set forth by the American Psychological Association.  Second, the examiner noted that Dr. Anderson concluded that the Veteran was not responsive to treatment; however, the Veteran stated that he had no intention of following up in treatment, but that he was merely was advised to seek out an assessment as she was sympathetic to veterans.

The Veteran died in August 2009.

The death certificate lists his immediate cause of death as crush injury head with an underlying cause of blunt force trauma.  The injury occurred while the Veteran was operating heavy machinery.  Specifically, the evidence indicates that the Veteran was operating his Bobcat skid steer loader at the time of his death.  With the lift arms raised, the Veteran moved his head outside the seating area, and thus, under the lift arms.  When his foot hit the pedal that lowers the lift arms, the arms suddenly lowered and crushed his head.

In a November 2009 forensic opinion, Dr. Anderson opined that there is a reasonable psychological certainty that he Veteran's death was related to psychological decompensation associated with his service-connected psychiatric disorder and that his death would have likely occurred as a result of an implicit desire for suicide.  She reported that his symptoms intensified between her January 2008 and January 2009 interviews.  She noted that the Veteran presented an increased pattern of difficulties with impulse control characterized by risk-taking with pieces of heavy equipment and by increases in his drinking in the months before his death.  She diagnosed PTSD, panic disorder with agoraphobia, mood disorder, and alcohol abuse and assigned a GAF score of 27.  She cited statements from the Veteran's wife, best friend, brother in-law, and long-time employee.  The Veteran's wife reported that he was suicidal, isolated, extremely depressed, forgetful, and that he would yell at people.  She also reported that the Veteran was a perfectionist who would not cut corners and was "highly familiar with heavy equipment and . . . . had been contacted by engineers about the proper ways to build things and had, in fact, been involved in building two bridges."  See Dr. Anderson, 5 (November 2009).  The Veteran's longtime friend reported that he had always been extremely generous to everyone around him and that he ensured the safety of his employees: taking it upon himself to perform any potentially dangerous tasks.  Id. at 6.  Dr. Anderson inferred that the Veteran engaged in high-risk behavior based on the friend's report that he often operated machinery without a seatbelt, drove machines too fast, and once accidently hit a pothole that nearly tipped a piece of machinery.  A longtime employee reported that the Veteran was increasingly angry, drank more, and experienced difficulty concentrating during the months preceding his death.  The brother-in-law reported that the Veteran was short-tempered and withdrawn prior to his death.  

In a June 2010 forensic opinion, Dr. Anderson opined that there is a reasonable degree of psychological certainty that the Veteran's death was related to his symptoms of PTSD.  She explained that it is most likely that he was putting his affairs in order by clearing portions of his property when, in response to characteristic, intense anger upon seeing that the gas can of the equipment that he was operating was missing its lid, his feet slipped on the controls of his Bobcat causing the arms to drop and smash his head.  She also opined that there is a reasonable degree of psychological certainty that the Veteran's symptoms were consistent with the symptoms warranted a 100 percent disability rating.

In May 2010 and January 2011 statements, the Veteran's wife reported that he provided inaccurate descriptions of his symptoms during the July 2008 and June 2009 VA examinations, noting that he did not socialize ,yelled at his employees, and engaged in risk taking behavior in his job.

In May 2015, a VHA medical expert, a medical director, Board certified in psychiatry, geriatric psychiatry, behavioral neurology, and neuropsychiatry, opined that it is unlikely that the Veteran's service-connected anxiety disorder contributed to his death.  The rationale was that a medical examiner who issued the Veteran's death certificate determined that the Veteran's death was an accident and that the medical evidence shows that the Veteran's psychiatric symptoms were moderate in nature, not likely to impair his ability to operate heavy machinery.

The VHA medical expert expressed serious concerns about the validity of Dr. Anderson's medical opinions.

First, the VHA medical expert opined that Dr. Anderson failed to substantiate her GAF score of 27.  The VHA medical expert explained that the DSM-IV defines a GAF score of 27 as "behavior is considerably influenced by delusion or hallucinations or serious impairment in communication and judgement or inability to function in almost all areas."  The expert pointed out that Dr. Anderson's report is absent evidence of delusions or hallucinations, impaired reality testing, or problems with communication, but, instead, shows that the Veteran was working at the time of his death.  The VHA medical expert concluded that the Veteran's GAF was significantly higher than 27.  The expert also pointed out that there is a clinical consensus that patients rated below 35 should be hospitalized for safety and that Dr. Anderson's failure to consider hospitalization is troubling.

Second, the VHA medical expert opined that Dr. Anderson failed to substantiate her diagnosis of PTSD.  The VHA medical expert explained that Dr. Anderson glossed over the DSM-IV criteria and gave an impressionistic narrative; did not document panic attacks or their nature and frequency; did not document that she ruled out substance abuse induced mental disorders despite diagnosing alcohol abuse; and did not document the extent of the Veteran's alcohol abuse.

Third, the VHA medical expert explained that Dr. Anderson's reports of extremely severe symptomatology are at odds with contemporaneous VA examination reports that show that the Veteran was assigned a GAF score of 60 and that he owned a business for over 20 years and had a stable marriage and close relationships with his children (July 2008) and that he did not meet criteria for PTSD (June 2009).  The VHA medical expert also pointed out that Dr. Anderson's opinion that the Veteran was suicidal, risk-taking, self-injurious is inconsistent with VA mental health records that show moderate, and not severe, depressive symptoms and no evidence of suicidal or homicidal intent.

Analysis

With respect to the medical evidence of record, the Board finds that Dr. Anderson's medical opinions, inferences, and GAF scores are not credible and afforded little probative value.  First, the June 2009 VA examiner and the May 2015 VHA medical expert pointed out a number of problems with Dr. Anderson's reports that persuade the Board to question the credibility of her findings and ultimately her opinions.  Specifically, the Board finds persuasive the VHA medical expert's conclusions and supporting rationale as to why the evidence of record does not substantiate Dr. Anderson's GAF score of 27, diagnosis of PTSD, or assessment of suicidal and homicidal intent.  Second, the June 2009 VA examiner pointed out that Dr. Anderson knowingly based conclusions on invalid test results in her January 2008 report, which is not good practice and against the training standards set forth by the American Psychiatric Association.  Third, and perhaps most troubling, the Veteran reported that he sought a medical opinion from Dr. Anderson solely because she had a reputation for being partial to veterans.  See VA exam., 9 (June 2009).  Fourth, Dr. Anderson's reports show significantly more severe symptomatology than contemporaneous reports from two separate VA examiners.  See VA examinations (July 2008; June 2009).  For these reasons, the Board finds that Dr. Anderson's medical opinions, inferences, and GAF scores are not credible and afforded little probative value.  

In contrast, the Board finds that the July 2008 and June 2009 VA examinations, along with their expert medical opinions, and the May 2015 VHA medical opinion are persuasive.  The reports are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Additionally, the examiners supported their conclusions with analysis that the Board can consider and weigh against contrary opinions.  Id. at 124-25; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Finally, all three opinions share similar conclusions even though they were rendered by three separate specialists.  For these reasons, the Board finds that these opinions are afforded significant probative value and are ultimately the most persuasive evidence.

With respect to the lay evidence of record, the Board finds that the Veteran and his spouse, brother-in-law, friend, and employee are competent to report observable symptoms of his psychiatric disorder.  As noted, the Board does not find the Veteran's reports of his symptomatology as recorded by Dr. Anderson to be credible because he reported that he only went to her to receive a favorable assessment of his disability.  Moreover, the Board has found that her findings based on such reports should be afforded little probative value, because the VA examiners provided persuasive analysis as to why her conclusions should be questioned.  Thus, the Board is only considering the Veteran's reported symptomatology as recorded by the VA examiners.  

Turning to the Veteran's brother-in-law, friend, and employee's statements, they are not competent to relate the symptomatology they observed to the Veteran's service-connected disability, as that is medical question, and none have been shown to have the requisite expertise to make such a conclusion.  As noted above, the Board does not find Dr. Anderson's conclusions based on these reports to be probative.  

The Board questions the credibility of statements from the Veteran's wife.  The rationale is that after the Veteran's death, she began to report that his symptoms were much worse than he reported when he was alive.  For instance, at the June 2009 VA examination, the Veteran reported situational anxiety, daily depression, and that he did not have any problems getting along with his co-workers and the examiner reported that thought content, judgement, intelligence, memory, and insight were normal.  However, several months after his death, a November 2009 forensic evaluation shows that his wife reported that he was suicidal, isolated, extremely depressed, and forgetful.  In January 2011, she asserted that the Veteran intentionally underreported the severity of his symptoms to VA examiners.  The Board finds that the Veteran's symptoms as recorded by the VA examiners are credible because they are consistent throughout the pendency of his appeal and he had no reason to underreport the severity of his symptoms to VA examiners, especially since his reports were made for the sole purpose of obtaining an increased disability rating for a psychiatric disorder.  However, the Board questions the credibility of his wife's report of his symptoms, which are more severe than those he reported, as they were not made until after his death and in connection with a claim for benefits.  Accordingly, the Board does not find the appellant's report persuasive.  

Increased Rating

The appellant seeks an initial rating for the Veteran's service-connected anxiety disorder, not otherwise specified, in excess of 30 percent.  As discussed in the introduction, the Veteran's surviving spouse, who is the appellant, has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  See December 2010 VA memo.

The Veteran's anxiety disorder was rated under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2015).

Under Diagnostic Code 9413, the criteria for the current 30 rating include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating include occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent, is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).
The Board finds that the preponderance of the evidence is against an initial rating greater than 30 percent for a psychiatric disorder.  As noted above, the Board has found the July 2008 VA examination, June 2009 VA examination, and May 2015 VHA opinion reports to be the most probative and persuasive, and is relying on these examination findings in making the determination.  The Board does not find the findings and opinions of Dr. Anderson to be credible, and affords them very little probative value.  

The most probative evidence shows that the Veteran's psychiatric disorder manifested with symptoms such as sleep impairment, depressed mood and fatigue, some social withdrawal, situational anxiety, and irritability.  During these examinations, he was described as clean, neatly groomed, and appropriately dressed; that speech was unremarkable, spontaneous, clear, and coherent; that he was orientated; that his thought content, judgment, intelligence, memory were normal; and that the Veteran denied hallucinations, inappropriate behavior, obsessive ritualistic behavior, panic attacks, episodes of violence, or problems with activities of daily living.  Two separate examiners assigned GAF scores of 60, which represent more moderate symptoms or moderate difficulty in social or occupational functioning.  

The Board finds that the Veteran's symptomatology did not more nearly approximate the criteria for a higher rating during the appeal.  The Board finds it significant that the Veteran had a stable marriage of many years and a close relationship with his two children.  Moreover, he was employed and stated that his lack of work was due to the economy, not his service-connected disability.  The evidence did not demonstrate occupational and social impairment with reduced reliability and productivity.  

In sum, the Board finds that the evidence demonstrates that the Veteran's psychiatric disorder did not result in occupational and social impairment with reduced reliability and productivity.  While the Veteran's symptoms resulted in impairment in some areas, the evidence demonstrates that he enjoyed spending time with his family and working on his farm; that he owned and operated a successful marine construction business; that he maintained a longstanding marriage and close relationships with his children and at least one friend; that he consistently presented to VA clinicians as clean, neatly groomed, appropriately dressed, friendly, attentive, and orientated; that VA clinicians observed his speech to be unremarkable, spontaneous, clear, and coherent and his thought content, judgement, intelligence, and memory were normal.  Additionally, the credible medical experts of record agreed that the Veteran's psychiatric symptoms were productive of moderate social and occupational impairment.  See VA examination (June 2009); VHA opinion (May 2015).  

The Board finds that the evidence does not support a rating in excess of 30 percent at any time during the pendency of the appeal.  The Board finds that these symptoms resulted, at worst, in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Accordingly, the Veteran's symptoms more nearly approximate the severity and frequency of the symptomatology contemplated by the current 30 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating greater than 30 percent for a psychiatric disorder.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected psychiatric disorder was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his disability reasonably describe the Veteran's disability level and symptomatology.  The criteria, 38 C.F.R. § 4.130, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  As noted, all of the Veteran's competent and credible symptomology has been considered.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  

In the present case, the evidence demonstrates that the Veteran was able to secure and follow a substantially gainful occupation.  As thoroughly discussed above, the Veteran ran a successful marine construction business throughout the pendency of the appeal.  For these reasons, the Board finds that the Veteran was able to secure and follow a substantially gainful occupation notwithstanding the symptoms of his service-connected disability.  Accordingly, any claim for TDIU is without merit.

Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2015).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, a service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(c).

The Board finds that the Veteran's service-connected anxiety disorder was not the principle or contributory cause of his death.

First, as it is undisputed that a crush injury head due to blunt force trauma was the immediate cause of the Veteran's death, the service-connected anxiety disorder was not the principal cause of the Veteran's death.  38 C.F.R. § 3.312(b).

Second, there is competing evidence with regard to whether service-connected anxiety disorder was a contributory cause of his death, that is, whether, it contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c).  

As discussed above, the Board finds that the competent and credible evidence of record with respect to a causal relationship between the Veteran's death and psychiatric disorder consists of the May 2015 VHA medical opinion, which determined that it is unlikely that the Veteran's service-connected anxiety disorder contributed to his death because the Veteran's death was ruled to be an accident and the medical evidence shows that the Veteran's psychiatric symptoms were moderate in nature, not likely to impair his ability to operate heavy machinery.  As discussed above, Dr. Anderson's medical opinions and inferences are not credible and afforded little probative value.  

The Veteran, the appellant, brother-in-law, friend, and employee are not competent to relate the Veteran's service-connected anxiety disorder to his cause of death, as this is a medical question and they have not been shown to have the requisite expertise.  This issue is especially complex as no one witnessed the Veteran's death; all that is known is that the Veteran was operating a Bobcat, as he had done for many years.  

Accordingly, based on the most probative and persuasive evidence of record, the Board finds that the Veteran's service-connected psychiatric disorder was not a contributory cause of his death.  Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is not warranted.


ORDER

An initial rating in excess of 30 percent for a psychiatric disorder is denied.

Service connection for the cause of the Veteran's death is denied.




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


